Case 1:17-cv-00072-TFM-C Document 216 Filed 02/09/21 Page 1 of 2 PageID #: 3020
            USCA11 Case: 20-14028 Date Filed: 02/05/2021 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303


 David J. Smith                                                                    For rules and forms visit
 Clerk of Court                                                                    www.ca11.uscourts.gov


                                         February 05, 2021

  Clerk - Southern District of Alabama
  U.S. District Court
  155 ST JOSEPH ST
  STE 123
  MOBILE, AL 36602

  Appeal Number: 20-14028-HH
  Case Style: Shunta Daugherty v. Harold Hurst
  District Court Docket No: 1:17-cv-00072-TFM-C

  The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
  issued as the mandate of this court. See 11th Cir. R. 42-1(a).

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Christopher Bergquist, HH
  Phone #: 404-335-6169

  Enclosure(s)
Case 1:17-cv-00072-TFM-C Document 216 Filed 02/09/21 Page 2 of 2 PageID #: 3021
            USCA11 Case: 20-14028 Date Filed: 02/05/2021 Page: 2 of 2


                         IN THE UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT

                                           ______________

                                          No. 20-14028-HH
                                          ______________

  SHUNTA DAUGHERTY,
  individually, and as the administrator of the estate
  of Michael Dashawn Moore,

                                                         Plaintiff - Appellee,

  versus

  HAROLD HURST,

                                                         Defendant - Appellant,

  CITY OF MOBILE, et al.,

                                              Defendants.
                        __________________________________________


                           Appeal from the United States District Court
                              for the Southern District of Alabama
                        __________________________________________

  ENTRY OF DISMISSAL: Pursuant to Appellant Harold Hurst's motion for voluntary dismissal,
  FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly entered
  dismissed on this date, effective February 05, 2021.

                                         DAVID J. SMITH
                              Clerk of Court of the United States Court
                                 of Appeals for the Eleventh Circuit

                            by: Christopher Bergquist, HH, Deputy Clerk

                                                                FOR THE COURT - BY DIRECTION
